PER CURIAM:
The claimant and the respondent filed a written stipulation indicating that on or about March 19, 1975, at approximately 2:30 p.m., the claimant was driving his 1972 Comet automobile on Smith Creek Road in Kanawha County, West Virginia, which road is part of the respondent’s highway system. The claimant’s vehicle struck a water-filled hole in the surface of the highway which was approximately 7% inches deep and two to three feet wide. It was stipulated that the hole had existed for some time prior to the accident. The claimant’s vehicle, upon striking the hole, went out of control, left the road, and went into a creek.
As a result, the claimant suffered damages both to his automobile and his person in the amount of $5,000.00. The claimant has received $2,200.00 from his insurance, which amount has been subrogated to his insurance carrier, United States Fidelity & Guaranty Company. The claimant sustained doctor bills in the amount of $364.40 and hospital and ambulance bills in the amount of $932.25.
The Court, believing that liability exists on the part of the respondent and that the damages are reasonable, hereby makes an award of $2,800.00 to the claimant.
Award of $2,800.00.